CASANUEVA, Judge.
Anthony Dennis Miller appeals the revocation of his probation and subsequent imposition of a new sentence for burglary of a dwelling. He raises two issues on appeal. On the first issue, in which Mr. Miller argues that the evidence was insufficient to prove that his violation of a condition of his probation was both willful and substantial, we affirm. There was competent, substantial evidence to support the trial court’s finding that the State had proved a new law violation by the preponderance of the evidence. However, in his second issue, Mr. Miller correctly argues that the trial court erred by failing to enter a written order of revocation of probation. See Kiburis v. State, 18 So.3d 1254, 1254 (Fla. 2d DCA 2009). Consequently, we remand for entry of a proper written order. Id.
Affirmed; remanded with instructions.
WALLACE and BLACK, JJ., Concur.